DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on March 10, 2022 amends claims 1-2, 9-10, and 16-17.  Claims 1-20 are pending.

Response to Arguments
With respect to claims 2, 10, and 17, the Applicant argued that “as described in lines 1 and 9 on page 7 of the specification as filed, the first operating strategy is predicted, so the running track determined according to the first operating strategy also should be predicted.”  While the specification may describe that the first operating strategy is predicted, Applicant’s remarks does not address where the specification provides support for “determining a running trajectory of the vehicle in the road model according to the first operating strategy within the preset time period and the model parameter of the vehicle” as recited in each of claims 2, 10, and 17.  Therefore, the Examiner maintains the rejection of claims 2, 10, and 17 under 35 U.S.C. 112(a).
Applicant's arguments filed on March 10, 2022 have been fully considered but they are moot since Golov teaches the limitations recited in the amended independent claims and the combination of Golov and Du (US 2020/0406925) teaches the limitations in amended dependent claims 2, 10, and 17, in light of the new grounds of rejection.

Claim Objections
Independent claims 1, 9, and 16 are objected to because of the following informalities:
In each of claims 1, 9, and 16, the words “of the automatic vehicle” should be rewritten as “of the autonomous vehicle”.
The foregoing changes are required to correct antecedent basis issues.  Examiner will examine the merits of the claims based on the foregoing changes.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  Each of these claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is requested to provide evidence from the specification to support any amended claim.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation:  “autonomously operating the vehicle according to the adjusted first operating strategy to gradually adjust a speed, a direction or both speed and direction of the automatic vehicle” as recited in each of claims 1, 9, and 16.  
Claims 2-8, 10-15, and 17-20 depend on independent claims 1, 9, and 16 and are also rejected under 35 U.S.C. 112(a), first paragraph because these dependent claims inherit the limitations and fail to resolve the deficiencies of their respective independent claims.

Applicant is requested to provide evidence from the specification to support any amended claim.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation: “determining a running trajectory of the vehicle in the road model according to the first operating strategy within the preset time period and the model parameter of the vehicle” as recited in each of claims 2, 10, and 17.  
Claims 6, 14, and 20 depend on claims 2, 10, and 17 respectively.   Since claims 6, 14, and 20 fail to resolve the deficiencies of claims 2, 10, and 17, they are also rejected under 35 U.S.C. 112(a), first paragraph, for the same reasons as stated above. 
Appropriate amendments are required for the above-identified issues.  No new matter should be added.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 9, and 16 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of independent claims 1, 9, and 16 recites “determining, via the processor, status adjustment modes of executing mechanisms for autonomously controlling the vehicle by comparing the first operating strategy within the preset time period with a current second operating strategy of the vehicle”.  The term “status adjustment modes of executing mechanisms” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-8, 10-15, and 17-20 depend on independent claims 1, 9, and 16 and are also rejected under 35 U.S.C. 112(b), second paragraph because these dependent claims inherit the limitations and fail to resolve the deficiencies of their respective independent claims.
Appropriate amendments are required for the above-identified issues.  No new matter should be added.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 5, 9, 13, 16, and 20 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Golov (US 2019/0382029).
 Regarding claim 1, Golov teaches a method for controlling an autonomous vehicle, via a computer device comprising a processor and in communication with the autonomous vehicle, the method comprising: determining, via a processor, current vehicle status information, road condition information and environment information of a road on which the vehicle runs according to data collected by vehicle sensors of the vehicle; (see Golov at Fig. 2 which illustratively discloses processors 133 in a computer 131 of a vehicle 111; see Golov at [0034] which discloses that the current vehicle is, for example, a manually-driven vehicle or an autonomous vehicle; see Golov at [0034] which further discloses data being received from each of the vehicles such as data regarding braking events; Examiner maps the braking events to current vehicle status information.  Golov at [0034] further discloses that an unsafe road condition is identified and/or determined and the unsafe road condition may include alien objects that are unsafely positioned on a road, such as an unexpected fallen tree from a recent storm.  Examiner maps the unsafe road condition to road condition which includes alien objects to the recited information and environment information.  Golov at [0041] further discloses that sensor data may be collected from other vehicles regarding the braking event that occurred during travel.  Golov at [0050] further discloses that the sensor that detects a braking event may comprise an accelerometer.)
processing, via a preset control strategy model, the current vehicle status information, the road condition information and the environment information to generate a first operating strategy of the vehicle within a preset time period; [see Golov at [0040] which discloses that in one embodiment, in response to identifying an unsafe location, at least one action is performed.  For example, a communication can be sent to a current vehicle that identifies the location.  Golov at [0041] further discloses that the current vehicle can be controlled during operation so as to avoid any unsafe locations that are determined from the braking event data.  Golov at [0042] further discloses that a fallen tree may be detected within a predetermined time of the occurrence of a braking event.  Golov at [0043] discloses that data received from a current vehicle traveling at or near this same location is compared to data stored in the map.  In one example, based on comparing the data received from the current vehicle to the stored map data, navigation or another operating status of the current vehicle is controlled or changed.  Golov at [0043] further discloses that for example, it may be determined that the current vehicle should begin braking at least a predetermined distance or time prior to reaching a location that has been identified as unsafe.  Examiner notes that a comparison is performed using the current data and stored data to generate the first operating strategy.  Examiner notes that the first operating strategy may be mapped to controlling the vehicle during operation to avoid unsafe locations.  Examiner maps the predetermined time of an occurrence of an event to the preset time period.)
determining, via the processor, status adjustment modes of executing mechanisms for autonomously controlling the vehicle by comparing the first operating strategy within the preset time period with a current second operating strategy of the vehicle; (see Golov at [0043] which discloses that for example, it may be determined that the current vehicle should begin braking at least a predetermined distance or time prior to reaching a location that has been identified as unsafe.  Examiner maps vehicular braking as the status adjustment mode of the vehicle.  Examiner maps the braking at the at least predetermined distance to the second operating strategy.  Also, see Golov at [0047] which discloses that in response identifying an unsafe location (e.g., as determined based on pattern recognition using braking event data), a server can perform one or more actions.  Also see Golov at [0054-0055] which discloses use of a machine learning model which is trained and/or otherwise used to configure a vehicle based on pattern matching using prior patterns of sensor inputs or other data.  Golov at [0056] also discloses the use of artificial neural networks (ANN) for generating updated ANN models.)
adjusting, via the processor, the first operating strategy when the status adjustment mode of at least one executing mechanism does not meet a preset condition; and (see Golov at [0048] which discloses that in response to receiving a communication from a server, a current vehicle can switch off its autonomous driving mode, use a backup system, and/or activate a braking system to stop the vehicle.  Examiner notes that switching off its autonomous driving mode in the presence of a braking event and the detection of an unsafe condition, such as a fallen tree, may correspond to a situation which does not meet a preset condition, for example.)
autonomously operating the vehicle according to the adjusted first operating strategy to gradually adjust a speed, a direction or both speed and direction of the autonomous vehicle (see Golov at [0087] in conjunction with Fig. 2 which discloses that the identification of an unsafe location and/or classification of a braking event or object generated by the ANN model 119 can be used by an autonomous driving module of the firmware (or software) 127, or an advanced driver assistance system, to generate a response and that the response may be a command to activate and/or adjust one of the vehicle controls 141, 143, and 145.  Examiner notes that elements 141, 143 and 145 correspond to steering control, braking control, and acceleration control of the vehicle.  Examiner notes that controlling the steering, braking, and acceleration corresponds to gradually adjusting a speed, a direction or both speed and direction of the autonomous vehicle.)
Independent claim 9 recites a computer device that is configured to perform the steps recited in method claim 1.  The cited portions of Golov used in the rejection of claim 1 teach the steps recited in the computer device of claim 9.  Therefore, claim 9 is rejected under the same rationale as stated for claim 1 above.
Independent claim 16 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in method claim 1.  The cited portions of Golov used in the rejection of claim 1 teach the steps recited in the non-transitory computer-readable storage medium of claim 16.  Therefore, claim 16 is rejected under the same rationale as stated for claim 1 above.

Regarding claim 5, Golov teaches the vehicle controlling method according to claim 1, further comprising: collecting vehicle status information, the road condition information, the environment information, and vehicle running status when the vehicle is in a manual driving mode; and adjusting the preset control strategy model according to the vehicle status information, the road condition information, the environment information, and the vehicle running status (see Golov at [0034] which discloses that the current vehicle is, for example, a manually-driven vehicle; further see Golov at [0070] which discloses that sensor data 103 can be collected in addition to map data 160.  Sensor data 103 can be, for example, provided by the current vehicle 111 and/or prior vehicles 113 (e.g., sensor data 103 may be for data other than object data, such as temperature, acceleration, audio, etc.).  Sensor data 103 can be used in combination with map data 160 and/or other new data received from current vehicle 111 to perform an analysis of received data (including received braking event data).  In some cases, some or all of the foregoing data can be used to train artificial neural network model 119.  Additionally, in some cases, an output from artificial neural network model 119 can be used as part of making a determination of an unsafe location.  Examiner notes that training an artificial neural network model corresponds to adjusting the preset control strategy model based on the data collected.)
Claim 13 recites a computer device that is configured to perform the steps recited in method claim 5.  The cited portions of Golov used in the rejection of claim 5 teach the steps recited in the computer device of claim 13.  Therefore, claim 13 is rejected under the same rationale as stated for claim 5 above.
Claim 20 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in method claim 5.  The cited portions of Golov used in the rejection of claim 5 teach the steps recited in the non-transitory computer-readable storage medium of claim 20.  Therefore, claim 20 is rejected under the same rationale as stated for claim 5 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 7-8, 11-12, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Golov (US 2019/0382029) in view of Muller et al. (US 2019/0384303).
Regarding claim 3, Golov teaches the vehicle controlling method according to claim 1, further comprising: 
sending the first operating strategy, the current vehicle status information, the road condition information and the environment information to a server [when the score of the first operating strategy is less than a first threshold], so that the server updates the control strategy model, after determining the status adjustment modes of the executing mechanisms of the vehicle (see Golov at [0044] which discloses that a cloud service receives braking event data from numerous vehicles.  Also, see Golov at [0045] which discloses that in addition to braking event data, vehicles may send other data such as data regarding the location of physical objects detected by vehicles.  These objects may include traffic signs, traffic lights, etc.  Golov at [0047] further discloses that the server may take one or more actions such as corrective actions that can cause the current vehicle to terminate autonomous navigation mode, braking, or change course.)
Golov does not expressly disclose determining a score of the first operating strategy based on the status adjustment modes of the executing mechanisms of the vehicle, and the score of the first operating strategy being less than a first threshold, which in a related art, Muller teaches (see Muller at [0051] which discloses machine learning model(s) that are trained to output validity scores, and that threshold confidence scores may be generated based on iterations of each machine learning model using newly updated data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a score for an operating strategy based on status adjustment modes of an executing mechanism of a vehicle, as taught by Muller.  
One would have been motivated to make such a modification to allow a user to associate a confidence score for an iteration of a machine learning model, as suggested by Muller at [0051].  
Claim 11 recites a computer device that is configured to perform the steps recited in method claim 3.  The cited portions of Golov and Muller used in the rejection of claim 3 teach the steps recited in the computer device of claim 11.  Therefore, claim 11 is rejected under the same rationale as stated for claim 3 above.
Claim 18 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in method claim 3.  The cited portions of Golov and Muller used in the rejection of claim 3 teach the steps recited in the non-transitory computer-readable storage medium of claim 18.  Therefore, claim 18 is rejected under the same rationale as stated for claim 3 above.

Regarding claim 4, the modified Golov teaches the vehicle controlling method according to claim 3, further comprising: controlling the vehicle to exit an autonomous driving mode when the score of the first operating strategy is less than a second threshold, after determining the score of the first operating strategy (see Golov at [0047] which discloses that the server can take corrective actions, such as terminating an autonomous navigation mode.  Also, see Golov at [0048] which discloses that in response to receiving communication from a server, a current vehicle can switch off its autonomous driving mode.  Also, see Muller at [0051] which discloses the use of machine learning models which may be trained to iteratively output a plurality of validity scores as the machine learning models are continuously updated with new data.  Muller, at [0051] further discloses that a threshold confidence score may be used to determine whether a trajectory point is valid or invalid.  Examiner notes that a plurality of scores are iteratively generated as new data is continuously received by the server, some of which comprise threshold confidence scores.)
Claim 12 recites a computer device that is configured to perform the steps recited in method claim 4.  The cited portions of Golov and Muller used in the rejection of claim 4 teach the steps recited in the computer device of claim 12.  Therefore, claim 12 is rejected under the same rationale as stated for claim 4 above.
Claim 19 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in method claim 4.  The cited portions of Golov and Muller used in the rejection of claim 4 teach the steps recited in the non-transitory computer-readable storage medium of claim 19.  Therefore, claim 19 is rejected under the same rationale as stated for claim 4 above.

Regarding claim 7, the modified Golov teaches the vehicle controlling method according to claim 3, further comprising: collecting vehicle status information, the road condition information, the environment information, and vehicle running status when the vehicle is in a manual driving mode; and adjusting the preset control strategy model according to the vehicle status information, the road condition information, the environment information, and the vehicle running status (see Golov at [0034] which discloses that the current vehicle is, for example, a manually-driven vehicle or an autonomous vehicle; further see Golov at [0070] which discloses that sensor data 103 can be collected in addition to map data 160. Sensor data 103 can be, for example, provided by the current vehicle 111 and/or prior vehicles 113 (e.g., sensor data 103 may be for data other than object data, such as temperature, acceleration, audio, etc.).  Sensor data 103 can be used in combination with map data 160 and/or other new data received from current vehicle 111 to perform an analysis of received data (including received braking event data).  In some cases, some or all of the foregoing data can be used to train artificial neural network model 119.  Additionally, in some cases, an output from artificial neural network model 119 can be used as part of making a determination of an unsafe location.  Examiner notes that training an artificial neural network model corresponds to adjusting the preset control strategy model based on the data collected.)
Claim 15 recites a computer device that is configured to perform the steps recited in method claim 7.  The cited portions of Golov used in the rejection of claim 7 teach the steps recited in the computer device of claim 15.  Therefore, claim 15 is rejected under the same rationale as stated for claim 7 above.

Regarding claim 8, the modified Golov teaches the vehicle controlling method according to claim 4, further comprising: collecting vehicle status information, the road condition information, the environment information, and vehicle running status when the vehicle is in a manual driving mode; and adjusting the preset control strategy model according to the vehicle status information, the road condition information, the environment information, and the vehicle running status (see Golov at [0034] which discloses that the current vehicle is, for example, a manually-driven vehicle or an autonomous vehicle; further see Golov at [0070] which discloses that sensor data 103 can be collected in addition to map data 160. Sensor data 103 can be, for example, provided by the current vehicle 111 and/or prior vehicles 113 (e.g., sensor data 103 may be for data other than object data, such as temperature, acceleration, audio, etc.).  Sensor data 103 can be used in combination with map data 160 and/or other new data received from current vehicle 111 to perform an analysis of received data (including received braking event data).  In some cases, some or all of the foregoing data can be used to train artificial neural network model 119.  Additionally, in some cases, an output from artificial neural network model 119 can be used as part of making a determination of an unsafe location.  Examiner notes that training an artificial neural network model corresponds to adjusting the preset control strategy model based on the data collected.)

Claims 2, 6, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Golov (US 2019/0382029) in view of Du et al. (US 2020/0406925).
Regarding claim 2, Golov teaches the vehicle controlling method according to claim 1, further comprising generating the first operating strategy of the vehicle within the preset time period (see Golov at [0040] to [0044].  Examiner noted that a comparison is performed using the current data and stored data to generate the first operating strategy.  Examiner further noted that the first operating strategy may be mapped to controlling the vehicle during operation to avoid unsafe locations.  Examiner mapped the predetermined time of an occurrence of an event to the preset time period.)
Golov does not expressly teach constructing a road model of the road on which the vehicle runs according to the road condition information and the environment information; acquiring a model parameter of the vehicle according to an identifier of the vehicle, determining a running trajectory of the vehicle in the road model according to the first operating strategy within the preset time period and the model parameter of the vehicle; and adjusting the first operating strategy according to a matching degree of the running trajectory with the road model, which in a related art, Du teaches (see Du, at the Abstract which discloses obtaining road ahead condition parameters, including abnormal condition information, road flatness and road surface anti-slide performance; obtaining the road ahead condition parameters, and adjusting a vehicle expected driving trajectory; respectively designing vehicle acceleration, deceleration and constant speed processes, and generating a speed change curve; optimising the speed change curve.  See Du at [0013], which discloses that vehicles depend on multiple data sources as input to perform autonomous driving, and that these parameters are derived from different environment facilities.  Du at [0013] discloses that another kind of information is derived from the car body database, such as road map data, data signal cycle, etc.  Du at [0013] further discloses that by updating the traffic information in the database according to the external environment in real time, the vehicle can operate stably in the established trajectory.  See Du at [0019-0020] which discloses a road condition model and a driving habit model in which the road condition model includes vehicle density index, average speed index, road curve index, pavement index, accident rate index and intersection index and the driving habits model includes the vehicle speed index, the vehicle brake index, the vehicle distance index and the vehicle overtaking index.  Examiner maps Du’s road condition model to the recited road model of the road.  Examiner maps one of the vehicular indices of the vehicle speed index, the vehicle brake index, the vehicle distance index and the vehicle overtaking index to the model parameter of the vehicle.  Examiner notes that adjusting a vehicle expected driving trajectory corresponds to determining a running trajectory of the vehicle in the road model according to the first operating strategy within the preset time period and the model parameter of the vehicle.  Examiner further notes that respectively designing vehicle acceleration, deceleration and constant speed processes, and generating a speed change curve, and optimising the speed change curve corresponds to adjusting the first operating strategy according to a matching degree of the running trajectory with the road model.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a road model of the road on which the vehicle runs according to the road condition information and the environment information; acquire a model parameter of the vehicle according to an identifier of the vehicle, determine a running trajectory of the vehicle in the road model according to the first operating strategy within the preset time period and the model parameter of the vehicle; and adjust the first operating strategy according to a matching degree of the running trajectory with the road model, as taught by Du.  
One would have been motivated to make such a modification to allow a user to provide an automatic driving control strategy that is adapted to the vehicle and its driving environment, as suggested by Du at [0019].  
Independent claim 10 recites a computer device that is configured to perform the steps recited in method claim 2.  The cited portions of Golov and Du used in the rejection of claim 2 teach the steps recited in the computer device of claim 10.  Therefore, claim 10 is rejected under the same rationale as stated for claim 2 above.
Independent claim 17 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in method claim 2.  The cited portions of Golov and Du used in the rejection of claim 2 teach the steps recited in the non-transitory computer-readable storage medium of claim 17.  Therefore, claim 17 is rejected under the same rationale as stated for claim 2 above.

Regarding claim 6, the modified Golov teaches the vehicle controlling method according to claim 2, further comprising: collecting vehicle status information, the road condition information, the environment information, and vehicle running status when the vehicle is in a manual driving mode; and adjusting the preset control strategy model according to the vehicle status information, the road condition information, the environment information, and the vehicle running status (see Golov at [0034] which discloses that the current vehicle is, for example, a manually-driven vehicle; further see Golov at [0070] which discloses that sensor data 103 can be collected in addition to map data 160.  Sensor data 103 can be, for example, provided by the current vehicle 111 and/or prior vehicles 113 (e.g., sensor data 103 may be for data other than object data, such as temperature, acceleration, audio, etc.).  Sensor data 103 can be used in combination with map data 160 and/or other new data received from current vehicle 111 to perform an analysis of received data (including received braking event data).  In some cases, some or all of the foregoing data can be used to train artificial neural network model 119.  Additionally, in some cases, an output from artificial neural network model 119 can be used as part of making a determination of an unsafe location.  Examiner notes that training an artificial neural network model corresponds to adjusting the preset control strategy model based on the data collected.)
Claim 14 recites a computer device that is configured to perform the steps recited in method claim 6.  The cited portions of the prior art used in the rejection of claim 6 teach the steps recited in the computer device of claim 14.  Therefore, claim 14 is rejected under the same rationale as stated for claim 6 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661